MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Jan 31 2020, 9:12 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                           Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          January 31, 2020
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          19A-JT-1882
J.D., Jr. and S.D. (Minor                                 Appeal from the Putnam Circuit
Children)                                                 Court
                                                          The Honorable Matthew L. Headley,
      and                                                 Judge
J.D. (Father),                                            Trial Court Cause Nos.
Appellant-Respondent,                                     67C01-1812-JT-23
                                                          67C01-1812-JT-24
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020                   Page 1 of 26
      Bailey, Judge.



                                               Case Summary
[1]   J.D. (“Father”) appeals the trial court’s judgment terminating his parental rights

      to his children, J.D., Jr. (“Jr.”), and S.D. (collectively, “Children”). He raises

      one issue on appeal, which we restate as whether the trial court clearly erred

      when it terminated his parental rights.


[2]   We affirm.



                                Facts and Procedural History
[3]   Father and A.S. (“Mother”)1 are the parents of Jr., who was born on June 27,

      2005, and S.D., who was born on January 8, 2007. Mother left the family and

      has not seen Children since they were very young. Children lived with Father

      and M.A., who is Father’s girlfriend, and M.A.’s children.

[4]   On March 1, 2017, M.A. reported to the Indiana Department of Child Services

      (“DCS”) that Children were touching each other inappropriately. DCS entered

      into an informal adjustment with Father and M.A., and Children remained in

      the home. However, on August 17, DCS received a report alleging Children

      were victims of physical abuse. M.A. had pushed Jr., leaving scratches and




      1
          Mother does not actively participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 2 of 26
      bruises on him. Children disclosed to DCS that both Father and M.A.

      physically disciplined them by grabbing, pushing, and whipping them with a

      belt. Father indicated that Children were defiant and needed help. Service

      providers attempted to provide counseling for Children and Father but M.A.

      refused to participate in any services unless her participation was court-ordered.


[5]   On August 28, 2017, based on the physical abuse of Children and M.A.’s

      refusal to participate in services, DCS filed a petition alleging Children were

      Children in Need of Services (“CHINS”). On September 26, S.D. was removed

      from the home, and, on December 7, Jr. was also removed from the home. On

      December 20, 2017, Father admitted the CHINS allegations were true, and the

      court found Children to be CHINS. The court issued a dispositional decree

      under which Children’s parents and M.A. were ordered to cooperate with DCS

      and engage in services, and parents were ordered to engage in family therapy.

      However, Father did not enter into family therapy until thirteen months later.


[6]   At a hearing on August 23, 2018, the trial court heard testimony that M.A.’s

      unwillingness to have Children in the home was the biggest barrier to

      reunification. The trial court found that Father continued to blame Children for

      family problems and failed to see how it was impacting Children that M.A. did

      not want them in their home. Father testified that it was possible M.A. would

      be willing to have Children back in the home in four months. The court

      approved a plan of adoption for Children, concurrent with the plan for

      reunification, and the court specifically noted in its order that M.A. must come



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 3 of 26
      to the next hearing so that the court could ascertain her willingness to

      participate.


[7]   On September 21, 2018, the court entered an order restricting all visitation to

      therapeutic visits after the discovery of a letter that M.A. had written and that

      Father had given to Jr. M.A. did not come to the next hearing, which was held

      on November 20, 2018. In the order from the hearing on November 20, the

      court described the contents of the letter M.A. had written to Jr. as

      “inappropriate at best and emotionally abusive at worst.” Appealed Order at 8.

      The court also found Father’s November 20 testimony regarding the letter was

      “not plausible.” Id. At the November 20 hearing, “all parties continued to

      agree that the barrier to the Children returning home was that [M.A.] did not

      want them, and Father was not willing to choose the Children over his

      girlfriend.” Id. at 9. The court found that the letter written by M.A. and

      delivered by Father to Jr. was a “major setback.” Id.


[8]   On December 14, 2018, DCS filed petitions to terminate the parents’ rights to

      Children. The court held a bifurcated factfinding hearing on March 5, 2019,

      and June 3, 2019. On July 2, 2019, the trial court issued its order terminating

      Mother’s and Father’s parental rights to Children. The order adopted the

      factual findings of the CHINS court and also cited, in relevant part, the

      following evidence:


                                                      ***




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 4 of 26
        40. The Children’s involvement with DCS stemmed from
        problems between the Children and [M.A.] and Father’s own
        parenting and protecting inadequacies.


        41. Even prior to DCS involvement, the family was involved
        with Juvenile Probation.


        42. The children had school attendance issues at a young age.


        43. Chief Juvenile Probation Officer Renee Marstellar was
        troubled by her observations of [M.A.]’s behavior toward the
        Children.


        44. Officer Marstellar observed [M.A.] to treat her biological
        children differently than [Children].


        45. Officer Marstellar observed that [Children] were not allowed
        to touch or interact with [M.A.]’s children.


                                                ***


        51. [M.A.] was substantiated on [sic] for physical abuse of [Jr.]
        by DCS.


        52. [Jr.] had bruising as a result of an altercation with [M.A.].


        53. Like Officer Marstellar, [Family Case Manager (“FCM”)]
        Kacey Schuerman personally observed troubling interactions
        between [M.A.] and the Children.


        54. FCM Schuerman personally observed constant conflict,
        excessive punishment, and hateful speech.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 5 of 26
        55. Father and [M.A.] struggled to come up with “a single
        positive thing” to say about the Children to FCM Schuerman.


        56. FCM Schuerman observed no emotional connection
        between [M.A.] and [Children].


        57. FCM Schuerman observed [M.A.] to treat her biological
        children differently than she treated [Children].


        58. FCM Schuerman described an observed “hatred” of the
        children by [M.A.].


        59. FCM Schuerman testified that [Children] were not allowed
        to look at or touch [M.A.]’s biological children.


        60. FCM Schuerman relayed an incident where [M.A.] kicked
        one of the [Children] out of her car for talking to and/or looking
        at one of [M.A.]’s biological children against her rules.


        61. FCM Schuerman personally observed [M.A.] screaming at
        [Children] for a minor rule infraction (getting a drink of water
        without permission).


        62. FCM Schuerman’s concerns were never alleviated during the
        time she managed the case.


        63. Allison Everman, FCM Supervisor [“FCMS”], participated
        in “CFTM” meetings with this family and assisted in the transfer
        of the case from FCM Schuerman to FCM Greenwell.


        64. Like Officer Marstellar and FCM Schuerman, FCMS
        Everman personally observed [M.A.] to be hostile and verbally
        aggressive about [Children].

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 6 of 26
        65. FCM Heather Greenwell participated in a “smooth”
        transition of the case from FCM Schuerman to herself….


        66. FCM Greenwell developed the same concerns described by
        Officer Marstellar, FCMS Everman, and FCM Schuerman.


                                                ***


        68. FCM Greenwell testified that Father has not complied with
        the terms of his dispositional order.


                 a. Specifically, FCM Greenwell testified that Father failed
                 to enroll in programs in a timely fashion [for] various
                 reasons such as, [M.A.] is afraid of Children, [M.A.] does
                 not want to participate in family therapy, and they have no
                 childcare for their other children.


                 b. FCM Greenwell testified that Father was resistant to
                 allowing her and providers into the home to monitor their
                 compliance.


                 c. FCM Greenwell testified that she fought with Father
                 the entire case over the requirement that he sign releases,
                 specifically that he consistently delayed signing releases for
                 [S.D.] to get needed medication. FCM Greenwell and
                 other providers testified that [S.D.] has extreme difficulty
                 functioning in his daily life without his medication.
                 [S.D.]’s teacher Megan Schroeder testified that receiving
                 medication is critical to [S.D.]’s success, in that he goes
                 from pacing and blatant oppositional defiant behaviors to
                 more kind, organized, and “a totally different kid.”
                 [S.D.]’s Life Skills Provider Kelly Spradlin reiterated that
                 when on medication, [S.D.] went from being sent home
                 from school every week to excelling in school.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 7 of 26
                 d. FCM Greenwell testified that Father has failed to
                 maintain safe and suitable housing, in that the home is
                 generally in disarray and there is no room set up for the
                 Children to come home to. Parent Educator Sarah Kirk
                 confirmed that the family cannot reunify in their current
                 home.


                 e. FCM Greenwell testified that Father has failed to meet
                 the medical and emotional needs of the Children. Chief
                 Juvenile Probation Officer Renee Marstellar confirmed,
                 for example, that Father only visited [S.D.] during his
                 residential placement at ResCare twice between September
                 of 2017 and January of 2018. Officer Marstellar testified
                 that Father failed to participate in counseling with [S.D.]
                 while [S.D.] was placed at ResCare.


                 f. FCM Greenwell testified that Father has failed to assure
                 a safe, secure and nurturing environment for the Children,
                 specifically pointing to Father’s delivery of the letter from
                 [M.A.] to [Jr.]. Licensed Clinical Social Worker Erica
                 Johnson is the family’s current therapist and therapeutic
                 supervised visitation provider, [and] she testified to 130
                 hours of involvement with the family, including the
                 Saturday prior to trial. Therapist Johnson confirmed that
                 [M.A.] is not ready to parent [Children]. Therapist
                 Johnson confirmed that the family is in the beginning
                 stages of therapy. Therapist Johnson testified that
                 although there has been some progress, the family is not
                 ready for reunification. Foster Parent Sandy Byerly
                 confirmed that [Jr.] has a negative reaction and negative
                 behaviors around the time of visitations. [S.D.]’s Life
                 Skills Provider Kelly Spradlin testified that she has a close
                 bond with [S.D.], and that [S.D.] did not want to go to
                 visitations. She further testified that she has seen no
                 evidence of a strong bond between [S.D.] and his Father


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 8 of 26
                 and [M.A.], and that [S.D.] describes flashbacks of prior
                 abuse.


                 g. FCM Greenwell testified that Father has failed to
                 maintain suitable income, in that the family barely
                 scratches by….


                                                     ***


                 i. FCM Greenwell testified that Father has failed to assist
                 in a protection plan for the Children, in that he continually
                 sides with [M.A.] over them, has a continued lack of
                 understanding of their role in the Children’s wellbeing,
                 and that he participates in and fails to stop [M.A.]’s
                 emotional abuse.


        69. FCM Greenwell testified to extensive efforts at reunification,
        identifying thirty-plus service providers.


        70. No service provider testified that Parents are ready to
        reunify.


        71. FCM Greenwell testified that [M.A.] is scared of [Jr.].


        72. FCM Greenwell testified that the conditions that led to
        removal have not been remedied.


        73. FCM Greenwell testified that a continued parent/child
        relationship is a threat to the Children’s wellbeing, stating that
        [M.A.] has physically abused them and emotionally abused
        them, and that Father has allowed it to occur.


                                                ***

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 9 of 26
        77. Father’s brother, [C.D.], testified to extensive knowledge
        regarding this family.


        78. Father and the Children lived with [C.D.] for approximately
        two years shortly before DCS involvement.


        79. [C.D.] observed [Children] to be treated poorly by Father
        and [M.A.].


        80. [C.D.] observed yelling, anger, and [Children] not being
        allowed to interact with [M.A.]’s biological children.


        81. [C.D.] testified that what he saw and heard was verbally
        abusive and would leave the Children in tears.


        82. Visitation Supervisor Mike Martin testified that he
        supervised visitation between [Jr.] and Father.


                                                ***


        84. Visitation Supervisor Martin observed very negative
        interactions between Father and [Jr.].


        85. Visitation Supervisor Martin testified that there were no hugs
        or goodbyes, that the relationship was more akin to strangers on
        an elevator.


        86. Visitation Supervisor Martin testified that he did not observe
        affectionate or caring behavior by Father.


        87. Visitation Supervisor Martin observed a lack of bond.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 10 of 26
        88. Visitation Supervisor Martin observed an incident where
        security came in to check on them due to [M.A.]’s loud and
        belligerent behavior.


        89. Visitation Supervisor Martin observed no improvement in
        the relationship over time.


                                                ***


        92. [S.D.’s] teacher [Megan] Schroeder stated that [S.D.] thrives
        on positive reinforcement and that is what he needs.


        93. [M.A.] testified that she wrote a letter to [Jr.] that was
        delivered by his Father during a supervised visitation shortly
        before this termination action was filed.


        94. [M.A.] testified that FCM Greenwell told her to write the
        letter. FCM Greenwell denied this. The Court specifically finds
        [M.A.]’s testimony on this matter suspect.


        95. [M.A.] testified that the issues identified in the letter have
        been resolved through therapy, but did not offer any proof from a
        therapist or therapist notes. The family’s current therapist, Erica
        Johnson, testified that the letter has not yet been addressed in her
        family therapy and that she plans to do so in the future. The
        Court specifically finds [M.A.]’s testimony on this matter
        suspect.


        96. [M.A.] testified that if the family is reunified, she will be the
        primary caregiver responsible for meeting the Children’s needs as
        the stay-at-home mom.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 11 of 26
        97. Therapist Johnson testified that at therapeutic family visits,
        [M.A.] takes the dominant role between [M.A.] and Father in
        correcting and disciplining the Children.


        98. [M.A.] testified that if the family is reunified, she will need
        special rules for [Children].


        99. Although [M.A.] testified that she doesn’t feel differently
        about [Children] than her own biological children, Father was
        unable to answer the question of whether she treats his children
        differently than her own.


        100. [M.A.] testified that she received two years of parent
        training prior to writing the letter to [Jr.].


        101. [M.A.] testified that the contents of the letter are true.


        102. In the letter, [M.A.] described [Jr.] as “terrifying,” a “liar,”
        “manipulative,” and “dangerous” while admitting that Father
        was responsible for raising him.


        103. In the letter, [M.A.] wrote to [Jr.] that she “can’t just let go
        what you have done to myself or MY children!!!”


        104. In the letter, [M.A.] wrote to [Jr.] twenty-two pages of all
        the ways in which the Child has allegedly wronged her.


        105. In the letter, [M.A.] wrote to [Jr.] “I’m scared/terrified of
        you!! [L.] is terrified of you! [S.D.] is scared of you!!”


        106. In the letter, [M.A.] wrote to [Jr.] “Your poor Father can’t
        be happy!”


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 12 of 26
        107. In the letter, [M.A.] wrote to [Jr.] “Yes, I NEVER want
        you around my 2 kids or myself ever again!”


        108. In the letter, [M.A.] wrote to [Jr.] that he has made her life
        hell.


        109. In the letter, [M.A.] wrote to [Jr.] that she has panic attacks
        thinking about seeing him.


        110. In the letter, [M.A.] wrote to [Jr.] that she miscarried a baby
        due to stress from how she is treated.


        111. In the letter, [M.A.] wrote to [Jr.] that “EVERY thing you
        have done to me and my kids will always be there.”


        112. In the letter, [M.A.] wrote that her eight-year-old and 23-
        month-old make her feel like trash and disrespect her.


        113. In the letter, [M.A.] excuses her treatment of [Jr.] as merely
        “tough love.”


        114. In the letter, [M.A.] takes no responsibility for the
        breakdown of the family relationships.


        115. In her testimony, [M.A.] continued to take no responsibility
        for the breakdown of the family relationships.


        116. [Jr.]’s foster mother Sandy Byerly testified that [Jr.] has a
        negative reaction and negative behaviors surrounding
        interactions with [M.A.] and Father, describing him as sad,
        agitated, and angry around visitations.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 13 of 26
        117. [Jr.]’s grades dropped and his behavior changed after
        receipt of the letter, according to Foster Mom Byerly.


        118. Testimony indicates that a letter was also given to [S.D.],
        the contents of which are unknown because he destroyed it.


        119. [S.D.]’s Life Skills Specialist Kelly Spradlin testified [S.D.]
        also has a negative reaction to visits.


        120. Specialist Spradlin testified that [S.D.] needs a strong bond
        with someone who will not leave him.


        121. Visitation Supervisor Alyssa Burch testified that she was the
        visitation supervisor at the time that the letter was delivered by
        Father to the child [Jr.].


        122. Visitation Supervisor Alyssa Burch testified that [Jr.] cried
        while reading it, and that Father saw the Child was visibly upset
        and urged him to keep reading.


                                                ***


        126. Father denied knowing the contents of the letter prior to
        delivering it, despite Alyssa Burch’s testimony that he sat with
        [Jr.] and encouraged him to keep reading.


                                                ***


        130. Father was asked if seeing the letter made him realize the
        level of hatred [M.A.] has for his [Children], and he responded “I
        guess so.”


                                                ***

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 14 of 26
        133. FCM Greenwell stated that termination is the Children’s
        best interest.


                                                ***


        136. [C.D.] testified, with obvious personal distress, that based
        on his personal experience and observations, termination of
        parental rights is in the Children’s best interest.


                                                ***


        138. Officer Marstellar testified that termination of parental
        rights is in [S.D.]’s best interest.


                                                ***


        140. Visitation Supervisor Martin testified that at the time he
        had the case, he was not comfortable with reunification.


        141. Foster Parent Sandy Byerly testified that reunification is not
        in [Jr.]’s best interest in light of his wishes, his negative reactions
        to visitation, and her extensive knowledge of his needs.


        142. Foster Parent Sandy Byerly testified that she has not
        observed any improvement in [Jr.]’s reactions to visitations over
        time.


        143. Parent Educator Sarah Kirk testified that the family is not
        ready to reunify.


        144. Therapist Erica Johnson testified that the family is not
        ready to reunify.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 15 of 26
                                                         ***


               148. CASA [Ted] Davis testified to positive progress [Children]
               have made while in [out-of-home] care.


                                                         ***


               150. CASA Davis testified that it would be damaging for the
               Children to be returned to Father and [M.A.]’s care.


               151. CASA Davis testified that time is of the essence, and that
               delaying permanency can be detrimental to [Children].


               152. CASA and FCM concur that termination followed by
               adoption is in the Children’s best interest due to the inability of
               Mother and Father/[M.A.] to provide appropriate care and
               supervision for the Children.


               153. DCS’ plan for Children is that they be adopted, there are
               numerous family members who are interested in pursuing
               adoption, and this plan is satisfactory.


      Appealed Order at 9-21 (emphasis original).


[9]   Based on that evidence, the trial court found,2 in relevant part, as follows.




      2
        Although the trial court titled this section of its opinion “Conclusions of Law,” it also noted that “[a]ny
      matter … which may be found as a Conclusion of Law is hereby so deemed, and any matter … which may
      be found as a Finding of Fact is hereby so deemed.” Id. at 26. And we are not bound by the trial court’s
      characterization of its results as findings of fact or conclusions of law. E.g., Beam v. Wausau Ins. Co., 765
N.E.2d 524, 528 (Ind. 2002).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020                  Page 16 of 26
                                                ***


        14. In applying the law to this case, the Court expressly finds by
        clear and convincing evidence that Father’s choices—namely, his
        continued relationship with the physically and emotionally
        abusive [M.A.]—have created the circumstances that led to the
        Children’s removal and his own inability to reunify.


        15. … [M.A.]’s lack of commitment to the CHINS process, as
        well as her own handwritten letter, demonstrate her lack of
        commitment to [Children] and show a reasonable probability
        that she will fail them again.


        16. … [M.A.]’s behavior toward the children is emotionally
        abusive.


        17. … Father has failed to protect the Children from, and has
        directly participated in, emotional abuse.


        18. … recent nominal improvements by Father and [M.A.] are
        not enough to overcome their demonstrated history of conduct.


        19. … Father and [M.A.]’s lack of progress has a causal
        connection to emotional damage to the Children.


        20. … Children have been abused by Parents and [M.A.].


        21. … Father and [M.A.] have an inability or unwillingness to
        fundamentally show love to and nurture the Children, therefore
        reunification cannot be safely achieved at this time.


        22. It is abundantly apparent to the Court, by clear and
        convincing evidence, that [M.A.] does not love the Children, that

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 17 of 26
               she resents and loathes them, that the Children are aware of this,
               and that Father has failed to stop any of it from occurring.


               23. It is abundantly apparent to the Court, by clear and
               convincing evidence, that the Children have an innate and
               fundamental need to feel loved and wanted.


               24. It is abundantly apparent to the Court, by clear and
               convincing evidence, that the Parents and [M.A.] cannot meet
               this most basic fundamental need.


       Id. at 24-26. Based on those findings, the trial court concluded there was a

       reasonable probability that the conditions that resulted in Children’s removal

       from the home will not be remedied; that continuation of the parent-child

       relationship posed a threat to Children’s well-being; that termination of parental

       rights was in Children’s best interests; and that DCS had a satisfactory plan for

       the care and treatment of Children, namely, adoption. Father now appeals.



                                  Discussion and Decision
                                         Standard of Review
[10]   Father maintains that the trial court’s order terminating his parental rights was

       clearly erroneous. We begin our review of this issue by acknowledging that the

       traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.

       See, e.g., Z.G. v. Marion Cty. Dep’t of Child Serv. (In re C.G.), 954 N.E.2d 910, 923

       (Ind. 2011). However, a trial court must subordinate the interests of the


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 18 of 26
       parents to those of the child when evaluating the circumstances surrounding a

       termination. Schultz v. Porter Cty. Office of Family & Children (In re K.S.), 750
N.E.2d 832, 837 (Ind. Ct. App. 2001). Although the right to raise one’s own

       child should not be terminated solely because there is a better home available

       for the child, parental rights may be terminated when a parent is unable or

       unwilling to meet his or her parental responsibilities. Id. at 836.


[11]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:


               (A) that one (1) of the following is true:


                                                   ***


                    (iii) The child has been removed from the parent and has
                    been under the supervision of a local office or probation
                    department for at least fifteen (15) months of the most recent
                    twenty-two (22) months, beginning with the date the child is
                    removed from the home as a result of the child being alleged
                    to be a child in need of services or a delinquent child;


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 19 of 26
                        (iii) The child has, on two (2) separate occasions,
                        been adjudicated a child in need of services.

                                                       ***


               (C) [and] that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2). DCS need establish only one of the requirements

       of subsection (b)(2)(B) before the trial court may terminate parental rights. Id.

       DCS’s “burden of proof in termination of parental rights cases is one of ‘clear

       and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re G.Y.), 904
N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[12]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Office of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Office of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), trans. denied.


[13]   Here, in terminating Father’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 20 of 26
       review. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[14]   Although Father purports to challenge the trial court’s factual findings, he

       actually does not specifically challenge any of them. Rather, he contends that

       the trial court failed to give enough emphasis to the recent positive steps Father

       allegedly has taken. On that basis, Father challenges the trial court’s

       conclusions that Father will not remedy the conditions that resulted in

       Children’s removal, that the continuation of the parent-child relationship poses

       a threat to the well-being of Children, that termination is in the best interests of

       Children, and that DCS has a satisfactory plan for Children’s care. Because

       Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, we only

       address whether the trial court erred in concluding that Father is not likely to

       remedy the conditions that resulted in Children’s removal, that termination is in

       Children’s best interest, and that DCS has a satisfactory plan.


               Conditions that Resulted in Children’s Removal
[15]   Father maintains that the trial court erred in finding a reasonable probability

       that the conditions that resulted in Children’s removal will not be remedied. In


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 21 of 26
       support, he points to evidence of his very recent compliance with some of the

       court’s requirements, such as engaging in family therapy. However, Father’s

       arguments on appeal are simply requests that we reweigh the evidence, which

       we cannot do. See In re D.D., 804 N.E.2d at 265. Instead, we must determine

       whether the evidence most favorable to the judgment supports the trial court’s

       conclusion. Id.; Quillen, 671 N.E.2d at 102.


[16]   In determining whether the evidence supports the trial court’s finding that

       Father was unlikely to remedy the reasons for removal, we engage in a two-step

       analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d 636, 643 (Ind.

       2014). “First, we identify the conditions that led to removal; and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied.” Id. (quotations and citations omitted). In the first step, we

       consider not only the initial reasons for removal, but also the reasons for

       continued placement outside the home. T.Q. and A.Q. v. Ind. Dep’t of Child Serv.

       (In re N.Q.), 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). In the second step, the

       trial court must judge a parent’s fitness to care for his or her children at the time

       of the termination hearing, taking into consideration evidence of changed

       conditions. In re E.M., 4 N.E.3d at 643. However, the court must also

       “evaluate the parent’s habitual patterns of conduct to determine the probability

       of future neglect or deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child

       Servs., 894 N.E.2d 218, 226 (Ind. Ct. App. 2008) (quotations and citations

       omitted); see also In re M.S., 898 N.E.2d 307, 311 (Ind. Ct. App. 2008) (noting

       the “trial court need not wait until a child is irreversibly harmed such that his

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 22 of 26
       physical, mental, and social development are permanently impaired before

       terminating the parent-child relationship”). In evaluating the parent’s habitual

       patterns of conduct, the court may disregard efforts made shortly before the

       termination hearing and weigh the history of the parents’ prior conduct more

       heavily. R.C. v. Ind. Dep’t of Child Serv. (In re K.T.K.), 989 N.E.2d 1225, 1234

       (Ind. 2013). And DCS is not required to rule out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. Moore, 894 N.E.2d at 226.


[17]   Here, Children were originally removed due to M.A.’s physical and emotional

       abuse and neglect of Children, Father’s complicity and/or participation in such

       abuse and neglect, and M.A.’s refusal to engage in services. The trial court did

       not err in concluding that there is a reasonable probability that the abuse and

       neglect would continue if Children were returned to Father’s and M.A.’s care.

       Father failed to engage in family therapy, as ordered, for the first thirteen

       months of the CHINS case. Even after entering family therapy, Father and

       M.A. made minimal progress, and neither had an apparent bond with Children.

       In fact, M.A. and Father took a major step backwards in their relationships

       with Children when M.A. wrote an emotionally abusive letter to Jr. and Father

       gave the letter to Jr. during supervised visitation and instructed him to keep

       reading it even as Jr. was crying.


[18]   M.A. continued to be emotionally abusive to Children and express dislike for

       them throughout the CHINS and termination proceedings. Father continually

       allowed such abuse and even took part in it in regards to the letter to Jr. Both

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 23 of 26
       Jr. and S.D. had negative reactions to the visitations with Father and M.A.,

       right up to the time of the termination hearing. Yet, even at the time of that

       hearing, neither Father nor M.A. took any responsibly for their emotional

       abuse and neglect of Children. Thus, there was not a single service provider

       who stated reunification was appropriate. Rather, all service providers and

       DCS employees who testified—and even Father’s own brother—stated that

       reunification was not appropriate.


[19]   There was also evidence of other reasons for Children’s continued placement

       outside the home. Father had a lack of income and inadequate housing; even

       as of the date of the termination hearing, there was no bedroom for Children in

       Father’s and M.A.’s home. Moreover, Father refused to cooperate with DCS

       in promptly signing releases so that S.D. could obtain necessary medication,

       and frequently refused to allow DCS to inspect his home to monitor his

       compliance with court orders.


[20]   Given M.A.’s habitual and continued patterns of emotional abuse of Children

       and Father’s on-going complicity in such abuse and neglect of Children’s

       housing and medical needs, we cannot say the trial court erred in concluding

       that the conditions at the time of Children’s removal were not, and likely will

       not be, remedied.


                                               Best Interests
[21]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 24 of 26
       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind.

       Ct. App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, “in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests.” L.S. v. Ind. Dep’t of Child Servs. (In re

       A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[22]   Again, Father’s contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. The evidence most favorable to the

       judgment shows that, throughout the CHINS and TPR proceedings, Father

       frequently failed to cooperate with DCS, failed to engage in all services as

       court-ordered, and failed to protect Children from, and/or was complicit in,

       M.A.’s emotional abuse. Father also failed to maintain appropriate housing for

       Children and failed to promptly cooperate in ensuring S.D.’s necessary medical

       care. Both the FCM and CASA recommended that Father’s parental rights be

       terminated, as did five other witnesses for DCS, including Father’s own

       brother. Given that testimony, in addition to evidence that the children need

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 25 of 26
       permanency and stability that Father cannot provide and that the reasons for

       the children’s removal from Father will not likely be remedied, we hold that the

       totality of the evidence supports the trial court’s conclusion that termination is

       in Children’s best interests. In re A.D.S., 987 N.E.2d at 1158-59.


                                Satisfactory Permanency Plan
[23]   Finally, Father maintains that DCS failed to show that it had a satisfactory

       permanency plan for Children. We disagree. A permanency plan “need not be

       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” In re D.D., 804
N.E.2d at 268 (citing Jones v. Gibson Cty. Div. of Family and Children (In re B.D.J.),

       728 N.E.2d 195, 204 (Ind. Ct. App. 2000)). DCS presented a plan for adoption

       of Children, including potential placement of Children with their relatives.

       Adoption is a satisfactory plan for permanency. K.W. v. Ind. Dep’t of Child Servs.

       (In re A.S.), 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014), trans. denied. The trial

       court did not clearly err in holding that DCS had a satisfactory plan for

       Children’s permanent placement.


[24]   The trial court did not err when it terminated Father’s parental rights to

       Children.


[25]   Affirmed.


       Kirsch, J., and Mathias, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1882 | January 31, 2020   Page 26 of 26